 



Exhibit 10.20
AMENDMENT NO. 1 TO
THIRD SUPPLEMENT TO THE MASTER LOAN AGREEMENT
(TERM LOAN)
     This Amendment No. 1 to Third Supplement to the Master Loan Agreement (Term
Loan) (this “Amendment”) is effective as of October 19, 2007, by and between US
BIO WOODBURY, LLC, a Michigan limited liability company (“Borrower”) and AGSTAR
FINANCIAL SERVICES, PCA (“Lender”).
RECITALS
     A. Lender has extended various credit facilities to Borrower for the
purposes of acquiring, constructing, equipping, furnishing and operating an
ethanol production facility in Barry County, Michigan, pursuant to that certain
Master Loan Agreement dated as of November 15, 2005 (as amended by that certain
Amendment No.1 and Waiver to Master Loan Agreement dated as of July 31, 2006)
(as amended, the “MLA”); First Supplement to the Master Loan Agreement
(Construction Loan) dated as of November 15, 2005 (as amended by that certain
Amendment No.1 to First Supplement to Master Loan Agreement dated as of July 31,
2006) (as amended, the “First Supplement”); Second Supplement to the Master Loan
Agreement (Revolving Loan) dated as of November 15, 2005 (as amended and
restated by that certain Amended and Restated Second Supplement to the Master
Loan Agreement dated November 1, 2006) (as amended and restated, the “Second
Supplement”); Third Supplement to the Master Loan Agreement (Term Loan) dated as
of November 1, 2006 (the “Third Supplement”); and Fourth Supplement to the
Master Loan Agreement (Term Revolving Loan) dated as of November 1, 2006 (the
“Fourth Supplement”). The MLA, First Supplement, Second Supplement, Third
Supplement and Fourth Supplement are referred to collectively hereinafter as the
“Loan Agreement”).
     B. Borrower has requested Lender amend certain provisions of the Loan
Agreement, and Lender has agreed to such amendments upon the terms and
conditions set forth herein.
     C. Unless otherwise expressly defined herein, capitalized terms used herein
shall have the same meaning ascribed to them in the MLA.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto herby agree as follows:
1. Amendment to Third Supplement.

 



--------------------------------------------------------------------------------



 



     (a) Correction of Numbering. Starting with the second section 12 and for
each subsequent paragraph thereafter, the numbering shall corrected so that such
paragraphs are renumbered to be 13, 14, 15, and 16, respectively.
     (b) Amendment. The following shall be added as section 17 of the Third
Supplement:
Excess Cash Flow. In addition to all other payments of principal and interest
required under this Agreement, at the end of the first full fiscal quarter
following the Conversion Date, and continuing each fiscal quarter thereafter
until the Maturity Date, Borrower shall remit to Lender within five (5) days of
delivery of the Financial Statements used to calculate the applicable Excess
Cash Flow, an amount equal to one hundred percent (100%) of Borrower’s Excess
Cash Flow, calculated based upon, with respect to the first three fiscal
quarters of each fiscal year of Borrower, that fiscal quarter’s interim
Financial Statements, on or before sixty (60) days after the end of each such
fiscal quarter of Borrower and, with respect to the fourth fiscal quarter of
Borrower, the annual Financial Statements of Borrower required to be delivered
pursuant to Section 5.01(c)(i) of the MLA, on or before one hundred and twenty
(120) days after the end of each fiscal year of Borrower (the “Excess Cash Flow
Payment”), provided however, that the total Excess Cash Flow Payments required
hereunder shall not exceed One Million Two Hundred Fifty Thousand and No/100
Dollars ($1,250,000.00) in any fiscal quarter or Five Million and No/100 Dollars
($5,000,000.00) in any fiscal year (the “Maximum Excess Cash Flow Payment”). One
hundred percent (100%) of the Excess Cash Flow Payment shall be applied to the
reduction of the outstanding principal balance of the Term Loan in the inverse
order of maturity. The Excess Cash Flow Payment shall be re-calculated annually
based upon fiscal year end Financial Statements required by Section 5.01(c)(i)
of the MLA. If any such recalculation evidences an underpayment by Borrower for
such fiscal year, then any time after the annual Financial Statements are
required to be delivered pursuant to Section 5.01(c)(i) of the MLA, Borrower
shall within thirty (30) days of Lender’s request remit to Lender any additional
amounts, resulting from such underpayment, to Lender under this Section in an
amount not to exceed the Maximum Excess Cash Flow Payment. If any such
recalculation by Borrower or Lender evidences an overpayment by Borrower for
such fiscal year, Borrower may reduce its next Excess Cash Flow Payment due by
the amount of such overpayment until the entire overpayment is applied. Any
Excess Cash Flow Payment or any other payment from Excess Cash Flow shall not
constitute a prepayment with respect to which a prepayment fee under
section 2.09 of the MLA and section 11 of the Third Supplement is required to be
paid. Notwithstanding the foregoing, the requirement to make an Excess Cash Flow
Payment for any fiscal quarter shall not apply if Borrower’s Owner’s Equity is
greater than or equal to sixty percent (60%), but will be reinstated if Owner’s

 



--------------------------------------------------------------------------------



 



Equity falls below sixty percent (60%), in each case measured for such fiscal
quarter or year end, as the case may be.
2. Conditions to Effectiveness of this Amendment. This Amendment shall become
effective as of the date hereof upon the satisfaction of the conditions
precedent that Lender shall have received, on or before the date hereof,
executed counterparts of this Amendment, duly executed by each of the parties
hereto, and an executed Consent and Reaffirmation of Guaranty in the form
attached hereto as Exhibit A, duly executed by the Guarantor.
3. Representations and Warranties. Borrower hereby represents to Lender that,
after giving effect to this Amendment:
     (a) All of the representations and warranties of Borrower contained in the
MLA and in each other Loan Document are true and correct in all material
respects as though made on and as of the date hereof.
     (b) As the date hereof, except as otherwise specifically stated herein, no
Event of Default has occurred and is continuing.
4. Miscellaneous.
     (a) Effect; Ratification. The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed to (i) be a consent to, or an acknowledgment
of, any amendment, waiver or modification of any other term or condition of the
Loan Agreement or (ii) prejudice any right or remedy which Lender may now have
or may have in the future under or in connection with the Loan Agreement, as
amended hereby, or any other instrument or agreement referred to therein. Each
reference in the Loan Agreement and in other Loan Document to the “Third
Supplement” shall mean the Third Supplement, as amended hereby
     (b) Loan Documents. This Amendment is a Loan Document executed pursuant to
the MLA and shall be construed, administered and applied in accordance with the
terms and provisions thereof.
     (c) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.
     (d) Severability. Any provision contained in this Amendment which is held
to be inoperative, unenforceable or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.
     (e) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA.

 



--------------------------------------------------------------------------------



 



     (f) WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY IRREVOCABLY
WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT TO WHICH IT IS A PARTY OR ANY
INSTRUMENT OR DOCUMENT DELIVERED THEREUNDER.
{SIGNATURE PAGE FOLLOWS}

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
AMENDMENT NO. 1 TO
THIRD SUPPLEMENT TO THE MASTER LOAN AGREEMENT
(TERM LOAN)
BY AND BETWEEN
US BIO WOODBURY, LLC
AND
AGSTAR FINANCIAL SERVICES, PCA
DATED: October 19, 2007
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.

          BORROWER:    
 
        US BIO WOODBURY, LLC,
a Michigan limited liability company    
 
       
By:
  /s/ Kelly S. Langley
 
      Kelly S. Langley    
 
        Its: Treasurer    
 
        LENDER:    
 
        AGSTAR FINANCIAL SERVICES, PCA,
a United States corporation    
 
       
By:
  /s/ Mark Schmidt
 
      Mark Schmidt
      Its: Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CONSENT AND REAFFIRMATION OF GUARANTY
     The undersigned, US BioEnergy Corporation, hereby:
     (i) consents to the modifications set forth in: (a) that certain Amendment
No. 2 to Master Loan Agreement effective as of October 19, 2007; (b) that
certain Amendment No. 1 to Amended and Restated Second Supplement to the Master
Loan Agreement effective as of October 19, 2007; (c) that certain Amendment
No. 1 to Third Supplement to the Master Loan Agreement effective as of October
19, 2007; (d) that certain Allonge to the Term Note effective as of October 19,
2007; (e) that certain Amendment No. 1 to Fourth Supplement to the Master Loan
Agreement effective as of October 19, 2007; and (f) that certain Allonge to the
Term Revolving Note effective as of October 19, 2007; and
     (ii) reaffirms the guaranty of the undersigned, as set forth in that
certain Continuing Guaranty made as of November 15, 2005, by the undersigned for
the benefit of Lender, is and shall remain in full force and effect.

            US BIOENERGY CORPORATION
      By:   /s/ Kelly S. Langley       Name:     Kelly S. Langley      Its:
Treasurer     

 